 

FIRST AMENDMENT



to



2017 STOCK OPTION PLAN NONQUALIFIED STOCK OPTION AGREEMENT DATED JULY 27, 2017,
BY AND BETWEEN PERMA-FIX ENVIRNOMENTAL SERVICES, INC. AND ROBERT FERGUSON
(“CONSULTANT”)

(“2017 NONQUALIFED STOCK OPTION AGREEMENT”)

 

WHEREAS, on July 27, 2017, Robert Ferguson (the “Consultant”) and Perma-Fix
Environmental Services, Inc. (the “Company”) entered into the 2017 Nonqualified
Stock Option Agreement.

 

WHEREAS, Section 4 of the 2017 Nonqualified Stock Option Agreement provides that
the exercise of a certain number of options is subject to attainment of the
following goals: (a) Upon treatment and disposal of three (3) gallons of waste
at the Company’s PFNWR facility on or before January 27, 2018, 10,000 shares of
the Options shall become exercisable; (b) Upon treatment and disposal of two
thousand (2,000) gallons of waste at the Company’s PFNWR facility on or before
January 27, 2019, 30,000 shares of the Option shall become exercisable; and (c)
Upon treatment and disposal of fifty thousand (50,000) gallons of waste at the
Company’s PFNWR facility and assistance, on terms satisfactory to the Company,
in preparing appropriate justifications of cost and pricing date for the waste,
and obtaining a long-term commercial contract relating to the treatment, storage
and disposal of waste on or before January 27, 2021, sixty thousand (60,000)
shares of the Option shall become exercisable;.

 

WHEREAS, this First Amendment to the 2017 Nonqualified Stock Option Agreement
(the “Amendment”) was approved by the Compensation and Stock Option Committee
(“the Compensation Committee”) and the Board of Directors (the “Board”) of the
Company on January 17, 2019, amending the date as noted for goal in letter “(b)”
in Section 4 of the 2017 Nonqualified Stock Option Agreement.

 

NOW, THEREFORE, the 2017 Nonqualified Stock Option Agreement is hereby amended
as follows:

 

  1. Amendment to Section 4. “The Goals. The exercise of the Options is subject
to attainment of the following goals:”           Section 4.          
             Letter (b) of the 2017 Nonqualified Stock Option Agreement is
hereby amended by deleting the words “January 27, 2019” and substituting in lieu
thereof the words “March 31, 2020.”         2. Amendment to the “Cover Page” of
the 2017 Nonqualified Stock Option Agreement:          
             “01/27/2019” under the “Exercise Dates” is hereby amended and
replaced with “03/31/2020.”

 

The 2017 Nonqualified Stock Option Agreement is hereby amended and modified by
this Amendment only to the extent specifically amended or modified by this
Amendment. None of the other terms, conditions or provisions of the Employment
Agreement is amended or modified by this Amendment.

 

   

 

 

  The “Company”       PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware
corporation       By: /s/Mark Duff   Name: Mark Duff   Title: President/CEO

 

  The “Consultant”         By: /s/Robert Ferguson   Name: Robert Ferguson

 



   

 

